Exhibit 10.1



 

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) dated as of January 29, 2019 (the
“Execution Date”), is made by and between Precipio, Inc. (formerly Transgenomic,
Inc.), a Delaware corporation (the “Company”), with its address at 4 Science
Park, New Haven, CT 06511, and Leviston Resources LLC, a Delaware limited
liability company (the “Investor”) (collectively, the “Settling Parties”).

 

RECITALS

 

A.       On February 8, 2018 the Company and the Investor entered into that
certain Equity Purchase Agreement (the “Equity Purchase Agreement”), pursuant to
which the Investor agreed to purchase up to $8 million in shares of Common Stock
(as defined in the Equity Purchase Agreement) of the Company, subject to the
terms and conditions set forth therein, including, without limitation, (x) the
Company’s obligation to pay a $420,000 Commitment Fee (as defined in the Equity
Purchase Agreement) in installments in shares of Common Stock (with the Initial
Commitment Shares (as defined the Equity Purchase Agreement) having been
delivered to the Investor on or about the date of the Equity Purchase Agreement)
(the “Commitment Fee Obligation”), (y) the Company’s obligation pursuant to
Section 5(d) of the Equity Purchase Agreement to pay to the Investor the
Black-Scholes value (in warrants, Common Stock or cash, at the option of the
Investor) of any warrants to purchase Common Stock issued in any offering (each,
a “MFN Subsequent Offering”) occurring during the MFN Period (as defined in the
Equity Purchase Agreement) (collectively, the “Warrant Obligations”) and (z)
certain other provisions, which entitled the Company to pay additional amounts
in cash to the Investor in connection with certain breaches or defaults
occurring on or prior to the date hereof under the Equity Purchase Agreement
(the “Damage Obligations”).

 

B.       In satisfaction of the Commitment Fee Obligation, Warrant Obligations
and the Damage Obligations (the “Obligations”), at the Closing (as defined
below), the Investor desires to accept, and the Company desires to issue, upon
the terms and conditions stated in this Settlement Agreement, a convertible note
in the amount of $700,000 in the form attached hereto as Annexure A (the
“Convertible Note”).

 

C. The convertible Note shall be repayable by the Company in fourteen (14) equal
monthly installments of $50,000 each, commencing on the earlier to occur of (x)
the six month anniversary of the date hereof and (y) the last day of the
calendar month upon which the Registration Statement (as defined in the
Convertible Note) is declared effective by the SEC or, in full, upon the closing
of a Qualified Offering (the “Maturity Date”), or such earlier date as the
Convertible Note is required or permitted to be repaid as provided pursuant to
the terms thereunder.

 

D. On the date hereof and upon the issuance of the Convertible Note to the
Investor in accordance herewith, and the satisfaction of certain conditions set
forth herein, at the Closing (as defined below), the parties hereto desire to
terminate the Equity Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

 

1.                   SETTLEMENT; RELEASE; ISSUANCE OF CONVERTIBLE NOTES AND
REGISTRATION

 



 

 



 

(a)                Settlement; Release; Issuance of Convertible Note. In
exchange for execution and delivery by the Investor of a release, in the form
attached hereto as Annexure B (the “Investor Release”) and the Termination (as
defined below), at the Closing the Company shall (i) duly execute and deliver to
the Investor a release, in the form attached hereto as Annexure C (the “Company
Release”, and together with the Investor Release, collectively, the “Release”)
and (ii) deliver to the Investor a Convertible Note, in each case, duly executed
on behalf of the Company (collectively, the “Settlement”).

 

(b)                Termination of Equity Purchase Agreement. At the Closing, the
Equity Purchase Agreement shall automatically terminate and have no further
force (the “Termination”).

 

(c)                Leak-Out Agreement. During the period commencing on the
Closing Date and ending on the date the Investor no longer beneficially owns any
shares of Common Stock issuable upon conversion of the Convertible Note (the
“Securities”) in accordance with the terms thereof, the Investor shall not sell,
on any given Trading Day, more than the greater of (i) $10,000 of Common Stock
(subject to adjustment for any stock splits or combinations, stock dividends,
recapitalizations or similar event after the date hereof) or (ii) 10% of the
daily average composite trading volume of the Company’s common stock as reported
by Bloomberg, LP (subject to adjustment for any stock splits or combinations,
stock dividends, recapitalizations or similar event after the date hereof) for
such Trading Day.

 

(d)                Registration for Resale. The Company shall file a
registration statement covering the resale of the Securities under the
Securities Act of 1933, as amended (the “1933 Act”) within ten (10) Trading Days
(as defined in the Convertible Note) from the date of this Agreement. The
Registration Statement filed shall be on Form S-3 or Form S-1, at the option of
the Company. The Company shall use its best efforts to cause the Registration
Statement to be declared effective within 45 days of filing.

 

2.                   REPRESENTATIONS AND WARRANTIS OF THE COMPANY

 

The Company hereby represents and warrants as follows:

 

(a)                Authority, Etc. The execution and delivery by the Company of
this Settlement Agreement, the Release and the Convertible Note (collectively
the “Transaction Documents”) and the Company’s performance of the Transaction
Documents (i) are within the Company’s powers, (ii) have been duly authorized by
all necessary action on the part of the Company, (iii) require no authorization
or action by or in respect of, or filing with, any governmental body, agency or
official or any shareholder or creditor of the Company other than the filing of
a listing of additional shares application with the Nasdaq Stock Market LLC,
(iv) do not contravene, or constitute a default under, any provision of (A) any
applicable laws, (B) the Certificate of Incorporation of the Company and its
Bylaws, (C) any agreement, judgment, injunction, order, decree or other
instrument binding upon the Company.

 

(b)                Enforceability of Obligations. The Transaction Documents has
been duly executed and delivered by the Company. Each of the Transaction
Documents, constitutes the valid and legally binding agreement of the Company,
in each case enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether enforcement is sought in equity or at law).

 

(c)                Issuance of Convertible Notes and underlying Securities: The
issuance of the Convertible Notes and the underlying Securities is duly
authorized and upon issuance in accordance with the terms of Transaction
Documents, shall be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights, mortgages, defects, claims, liens, pledges,
charges, taxes, rights of first refusal, encumbrances, security interests and
other encumbrances (collectively “Liens”) with respect to the issuance thereof.
Upon issuance or conversion in accordance with the terms of the Convertible
Notes, the Securities, when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Subject to the accuracy of the
representations and warranties of the Investor in the this Agreement, the offer
and issuance by the Company of the Securities is exempt from registration under
the 1933 Act.

 



 2 

 

 

(d)                Acknowledgment Regarding the Investor’s Acquisition of
Securities: The Company acknowledges and agrees that the Investor is acting
solely in the capacity of an arm’s length acquiror with respect to the
Convertible Notes and the transactions contemplated hereby and thereby and that
the Investor is not (i) an officer or director of the Company, (ii) an
“affiliate” (as defined in Rule 144) of the Company (iii) to its knowledge, a
“beneficial owner” of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)).

 

(e)                Transfer or Resale: Except as provided in Section 1(d) of
this Agreement, the Investor acknowledges that the Convertible Notes and the
Securities have not been registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (i)
subsequently registered thereunder, ii) the Investor shall have delivered to the
Company (if requested by the Company) an opinion of counsel, in a form
reasonably acceptable to the Company, to the effect that such securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (iii) the Investor provides the Company
with reasonable assurance that such securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”). Any sale of the securities
made in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144, and further, if Rule 144 is not applicable, any resale of the
securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC promulgated thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and the Investor effecting a
pledge of Securities shall not be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement.

 

3.                   REPRESENTATIONS AND WARRANTIS OF THE INVESTOR

 

The Investor hereby represents and warrants as follows:

 

(a)                Organization; Authority. The Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

(b)                Accredited Investor Status. The Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

(c)                Reliance on Exemptions. The Investor understands and
acknowledges that the Convertible Notes and the Securities are being offered and
issued to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investors
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Convertible Notes and the Securities.

 



 3 

 

 

4.                   TRANSFER AGENT INSTRUCTIONS; LEGEND

 

(a)                Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent and any subsequent transfer agent
(as applicable, the “Transfer Agent”) in a form acceptable to the Investor (the
“Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of the Investor or its respective nominee(s),
for the Securities in such amounts as specified from time to time by the
Investor to the Company upon conversion of the Convertible Note. The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 4 will be given by the Company to
its transfer agent with respect to the Securities, and that the Securities shall
otherwise be freely transferable on the books and records of the Company, as
applicable. If the Investor effects a sale, assignment or transfer of the
securities, the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by the Investor to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Securities sold, assigned
or transferred pursuant to an effective registration statement or in compliance
with Rule 144, the transfer agent shall issue such shares to the Investor,
assignee or transferee (as the case may be) without any restrictive legend.

 

(b)                Legends. The Investors acknowledges that the Securities have
been issued, or will be issued in the case of the Conversion Shares, pursuant to
an exemption from registration or qualification under the 1933 Act and
applicable state securities laws, and except as set forth below, the Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

  

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. 

 

(c)                Removal of Legends. Certificates evidencing Securities shall
not be required to contain the legend set forth in above or any other legend (i)
while a Registration Statement covering the resale of such Securities is
effective under the 1933 Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 (provided that the Investor provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of the Investor’s
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that the Investor provides the Company with an
opinion of counsel to the Investor, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act or (v) if
such legend is not required under applicable requirements of the 1933 Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than two (2) Trading Days (as defined in
the Convertible Note) following the delivery by the Investor to the Company or
the transfer agent (with notice to the Company) of a legended certificate
representing such Securities together with any other deliveries from the
Investor as may be required either: (A) provided that the Company’s transfer
agent is participating in the DTC Fast Automated Securities Transfer Program and
such Securities are Conversion Shares, credit the aggregate number of shares of
Common Stock to which the Investor shall be entitled to the Investor’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (B) if the Company’s transfer agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to the Investor, a certificate representing such Securities
that is free from all restrictive and other legends, registered in the name of
the Investor or its designee (the date by which such credit is so required to be
made to the balance account of the Investor’s or the Investor’s designee with
DTC or such certificate is required to be delivered to the Investor pursuant to
the foregoing is referred to herein as the “Required Delivery Date”, and the
date such shares of Common Stock are actually delivered without restrictive
legend to the Investor or the Investor’s designee with DTC, as applicable, the
“Share Delivery Date”). The Company shall be responsible for any transfer agent
fees or DTC fees with respect to any issuance of Securities or the removal of
any legends with respect to any Securities in accordance herewith.

 



 4 

 

 

5.             EFFECTIVNESS. 

 

This Settlement Agreement shall be effective as of the date first written above
upon the execution and delivery of this Settlement Agreement by the Company and
the Investor.

 

6.             TERMINATION.

 

In the event that the Closing shall not have occurred with respect to the
Investor within five (5) days of the date hereof, then the Investor shall have
the right to terminate its obligations under this Agreement at any time on or
after the close of business on such date without liability of the Investor to
any other party; provided, however, the right to terminate this Agreement under
this Section 6 shall not be available to the Investor if the failure of the
transactions contemplated by this Agreement to have been consummated by such
date is the result of the Investor’s breach of this Agreement. Nothing contained
in this Section 6 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.

 

7.             MISCELLANEOUS.

 

(a)                Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. The Company hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or under any of the other Transaction Documents or with any transaction
contemplated hereby or thereby, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Investor from bringing suit or taking other legal action against
the Company in any other jurisdiction to collect on the Company’s obligations to
the Investor or to enforce a judgment or other court ruling in favor of the
Investor. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.

 



 5 

 

 

(b)                Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

(c)                Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

(d)                Severability; Maximum Payment Amounts. If any provision of
this Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).

 

(e)                Entire Agreement; Amendments. This Agreement supersedes all
other prior oral or written agreements between the Investor and the Company with
respect to the subject matter hereof, and this Agreement, the other Transaction
Documents and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor the
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters. The Company acknowledges and agrees that is has not
relied on, in any manner whatsoever, any representations or statements, written
or oral, other than as expressly set forth in the Transaction Documents. No
provision of this Agreement may be amended other than by a written instrument
signed by both parties hereto. No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party,
provided that the Investor may waive any provision of this Agreement, and any
waiver of any provision of this Agreement made in conformity with the provisions
of this Section 7(e) shall be binding on the Investor.

 



 6 

 

 

(f)                 Notices. Any notices, consents or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt when
delivered personally; (ii) upon receipt when sent by facsimile or email
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Trading Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

 

Precipio, Inc.
4 Science Park
New Haven, Connecticut 06511
Attention: Ilan Danieli
Email: idanieli@precipiodx.com

 

If to the Transfer Agent:

 

Wells Fargo Shareowner Services 

1110 Centre Pointe Curve, Suite 101 

Mendota Heights, MN 55120


 

If to the Investor, to:

 

Leviston Resources LLC
708 Third Avenue
6th Floor
New York, New York 10017
Attention: Michael Vinokur
E-Mail: levistonresources@gmail.com

 

with a copy (for informational purposes only) to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Telephone: (212) 808-7540
Facsimile: (212) 808-7897
Attention: Michael A. Adelstein, Esq.
E-mail: madelstein@kelleydrye.com

 



 7 

 

 

(g)                Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of the Convertible Note. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Investor, including, without limitation, by way of a
Fundamental Transaction (as defined in the Convertible Note) (unless the Company
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Convertible Note). The Investor may assign some or
all of its rights hereunder in connection with any transfer of any of its
Securities without the consent of the Company, in which event such assignee
shall be deemed to be the Investor hereunder with respect to such assigned
rights.

 

(h)               Additional Settlements. The Company hereby represents and
warrants as of the date hereof and covenants and agrees that, save for the
conversion price, none of the terms of the convertible note dated January 15,
2019 issued to Crede Capital Group LLC (as amended, modified or exchanged from
time to time or any outstanding obligations, directly or indirectly, related
thereto) (each an “Additional Settlement Document”), is or will be more
favorable to Crede Capital Group LLC than those of the Investor and the
Transaction Documents. If, and whenever on or after the date hereof, the Company
enters into an Additional Settlement Document, then (i) the Company shall
provide notice thereof to the Investor immediately following the occurrence
thereof and (ii) the terms and conditions of the applicable Transaction
Document(s) shall be, without any further action by the Investor or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Investor shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Settlement
Document, provided that upon written notice to the Company at any time the
Investor may elect not to accept the benefit of any such amended or modified
term or condition, in which event the term or condition contained in the
applicable Transaction Document(s) shall apply to the Investor as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Investor. The provisions of
this Section 7(h) shall apply similarly and equally to each Additional
Settlement Document.

 

[signature pages follow]

 

 8 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 



  COMPANY:       PRECIPIO, INC.           By: S/Ilan Danieli     Name: Ilan
Danieli     Title: CEO





 

 

 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 



  INVESTOR:       Leviston Resources LLC           By: S/Michael Vinokur    
Name: Michael Vinokur     Title: VP of Finance





 

 



 

